DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 3 is objected to because of the following informalities:  the limitation “” in line 2 includes a drafting error.  For the purpose of this Office Action, the limitation will be interpreted as “is bent”.   Appropriate correction is required.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5.	Claim 16 recites the limitation "the metal" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this Office Action, the limitation has been interpreted as "the metal foil" as there is antecedent basis.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 1-7, 15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakai et al. (EP2061106A1) as cited in IDS dated 1/2/20.
Regarding claim 1, Nakai discloses  a method for producing a rechargeable battery

    PNG
    media_image1.png
    366
    643
    media_image1.png
    Greyscale
Fig. A
 and applying a laser beam  to a second surface of the contact element which is averted from the first surface of the contact element to weld the contact element to the metal foil([0044], [0074], Fig. A).  

Regarding claim 3, Nakai discloses all of the claim limitations as set forth above. Nakai further discloses a region  of the metal foil is bent prior to winding([0019], [0051]).  
Regarding claim 4, Nakai discloses all of the claim limitations as set forth above. Nakai further discloses a region of the metal foil  which is to be bonded to the contact element
 	According to the MPEP, “"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2131.03.
Regarding claim 5, Nakai discloses all of the claim limitations as set forth above. Nakai further discloses the metal foil  is welded to a projecting region  of the first surface of the contact element (projections 8, Fig. 5A, [0039]).  
Regarding claim 6, Nakai discloses all of the claim limitations as set forth above. Nakai further discloses a pole element is welded to the contact element(positive lead 14, Fig. 1, [0047]).  

Regarding claim 15, Nakai discloses a rechargeable battery([0032], Fig. 1), comprising: a contact connection electrode(group of electrodes 6, Fig. 1, [0037]); a contact element coupled to the contact connection electrode(collector disc plate 7, Fig. 1, [0039]); and a metal foil(positive electrode foil 2, Fig. 2), coupled to the contact element by bringing an edge region of the metal foil (non-coated portion 1, Figs. 2 & 8A, [0035]) is brought into contact with a first surface of the contact element (see Fig. B as annotated Fig. 8A)

    PNG
    media_image1.png
    366
    643
    media_image1.png
    Greyscale
Fig. B
and applying a laser beam to a second surface of the contact element which is averted from the first surface of the contact element to weld the contact element to the metal foil([0044], [0074], Fig. B).  
Regarding claim 17, Nakai discloses all of the claim limitations as set forth above. Nakai further discloses wherein the pole element is welded to the contact element using the same laser([0044], [0047]).  
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakai et al. (EP2061106A1) as cited in IDS dated 1/2/20 as applied to claim 1 above in view of Liu et al. (US 2018/0021888).
Regarding claim 8, Nakai discloses all of the claim limitations as set forth above. Nakai discloses  a single-mode fiber optic laser is employed ([0044]) but does not explicitly disclose having a wavelength of 1,070 nm.
Liu teaches   laser welding systems, methods, and apparatuses, more particularly,  laser welding systems for aluminum alloys and methods of laser welding aluminum alloys ([0004]).  
 Liu teaches the example depicted in FIGS. 15A and 15B are of laser welding aluminum without filler metal and avoiding hot cracking of the weld was welding a lap joint using a fiber laser,  using a laser wavelength of 1064 nanometers (nm) ([0053]).
	It would have been obvious to one of ordinary skill in the art to use in the method of Nakai, a fiber optic laser having a wavelength of 1,070 nm since it was known in the art that fiber lasers use wavelengths in such a range.  MPEP 2144.03. 

Modified Nakai is explicitly silent to the claimed range however   “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Regarding claim 10, modified Nakai discloses all of the claim limitations as set forth above. Modified Nakai further discloses the laser is focused using a focusing lens having a focal length of 125mm (Nakai [0044]) which overlaps the claim range of at least 10 mm, thus reading on the limitation.
  Modified Nakai is explicitly silent to the claimed range however   “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Regarding claim 11, modified Nakai discloses all of the claim limitations as set forth above. Modified Nakai further discloses  the laser has a beam with a focal diameter of  0.1mm(Nakai [0044]) which overlaps the claim range of at least 1 µm, thus reading on the limitation.
  Modified Nakai is explicitly silent to the claimed range however   “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case 
Regarding claim 12, modified Nakai discloses all of the claim limitations as set forth above.  Modified Nakai further discloses a rate of feed of the laser beam along  a welded joint produced is 5 m/min(Nakai [0044]) which overlaps the claim range of at least 10 mm/s, thus reading on the limitation.
 Modified Nakai is explicitly silent to the claimed range however   “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
  Regarding claim 13, modified Nakai discloses all of the claim limitations as set forth above. Modified Nakai discloses  a feed motion of the laser beam  is superimposed by an oscillating motion  having an oscillation diameter of 3 mm (Liu [0053]) which is within the claim range of having an amplitude of at least 0.02 mm, and an oscillation frequency of the rotary wedge scanner between 25 rps and 90 rps, an increase in oscillation frequency enables a faster travel speed and/or more laser power while maintaining a similar heat input per area and per unit of time (Liu [0054])  but does not explicitly disclose a frequency of  at least 100 Hz.
It would have been obvious to one of ordinary skill in the art to provide the laser beam superimposed by an oscillating motion of modified Nakai with a frequency of at least 100 Hz in order to balance heat input per area and laser power,   since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
s 14, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakai et al. (EP2061106A1) as cited in IDS dated 1/2/20 in view of Liu et al. (US 2018/0021888).
Regarding claim Page 5 of 914, Nakai discloses producing a rechargeable battery ([0025]) comprising:  a fixing device that fixes a contact element of the rechargeable battery (bringing at least one of the collector disc plates 7 into contact with the end of the group of electrodes 6, Fig. 1, [0025], [0039]); an arrangement of a metal foil and other constituents of the rechargeable battery(see positive electrode foil 2, negative electrode foil 4 and separator 5 in Figs. 2-4, [0035]-[0038]), an edge region of the metal foil being brought into contact with a first surface  of the contact element(see non-coated portion 1 of positive electrode foil 2 and collector disc plate 7 in  Fig. C as annotated Fig. 8A),

    PNG
    media_image1.png
    366
    643
    media_image1.png
    Greyscale
Fig. C
 wherein the contact element  is oriented at right angles to the metal foil(Fig. C); and a laser that welds the metal foil to the contact element by applying the laser to a second surface of the contact element which is averted from the first surface([0044], [0074], Fig. C). Therefore Nakai necessarily discloses an apparatus for producing a rechargeable battery but does not explicitly disclose an accommodating device.
Liu teaches   laser welding systems, methods, and apparatuses, more particularly,  laser welding systems for aluminum alloys and methods of laser welding aluminum alloys ([0004]).  Liu teaches the example laser welding system 100 of FIG. 1 includes a laser processing 
	It would have been obvious to one of ordinary skill in the art to provide in the assembly of Nakai, an accommodating device as taught by Liu as combining prior art elements according to known methods to yield predictable results. MPEP 2143.
Regarding claim 18, modified Nakai discloses all of the claim limitations as set forth above. Modified Nakai further discloses the laser is a single-mode fiber optic laser (Nakai [0044])  having a wavelength of 1,070 nm (Liu [0053]).  
Regarding claim 19, modified Nakai discloses all of the claim limitations as set forth above. Modified Nakai further discloses the laser is operated as a continuous-wave laser having a power of 3.8 kW (Liu [0053]) which overlaps the claim range of at least 100 W, thus reading on the limitation.
Modified Nakai is explicitly silent to the claimed range however   “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Regarding claim 20, modified Nakai discloses all of the claim limitations as set forth above. Modified Nakai further discloses the laser is focused using a focusing lens having a focal length of 125mm (Nakai [0044]) which overlaps the claim range of at least 10 mm, thus reading on the limitation.
  Modified Nakai is explicitly silent to the claimed range however   “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case .
12.	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakai et al. (EP2061106A1) as cited in IDS dated 1/2/20 as applied to claims 1 and 3 above.
Regarding claim 16, Nakai discloses all of the claim limitations as set forth above. Nakai does not explicitly disclose the metal foil is bent through 180° in a region of the bend.  
It would have been obvious to one of ordinary skill in the art to provide in the method of Nakai, the metal foil is bent through 180° in a region of the bend, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
13.	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakai et al. (EP2061106A1) as cited in IDS dated 1/2/20 in view of Liu et al. (US 2018/0021888).
Regarding claim 21, Nakai discloses a method for producing a rechargeable battery([0025]), comprising: coupling an edge region of a metal foil with a first surface of contact element of a contact-connection of an electrode of the rechargeable battery(see non-coated portion 1 of positive electrode foil 2 and collector disc plate 7 in Fig. D as annotated Fig. 8A);

    PNG
    media_image1.png
    366
    643
    media_image1.png
    Greyscale
Fig. D

Liu teaches   laser welding systems, methods, and apparatuses, more particularly,  laser welding systems for aluminum alloys and methods of laser welding aluminum alloys ([0004]).  Liu teaches the example depicted in FIGS. 15A and 15B are of laser welding aluminum without filler metal and avoiding hot cracking of the weld was welding a lap joint using a fiber laser,  using a laser wavelength of 1064 nanometers (nm) ([0053]). Liu teaches the weld involved a laser spot size of 1.2 mm, 3.8 kilowatts (kW) of laser power, a travel speed of 20 mm/s, an oscillation diameter of 3 mm, and an oscillation frequency of 25 rotations per second (rps)([0053]). Liu teaches advantageously, the movement of the oscillating laser beam  dissipates the heat over a wider area, the heat affected zone is smaller and the heat distribution across the weld is more uniform([0042]). 
	It would have been obvious to one of ordinary skill in the art to provide in the method of Nakai, a feed motion of the laser beam that is superimposed by an oscillating motion as taught by Liu in order to dissipate the heat over a wider area.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724